Exhibit 10.3

AMENDMENT TO

TELEFLEX INCORPORATED

2008 STOCK INCENTIVE PLAN

This Amendment (this “Amendment”) to the Teleflex Incorporated 2008 Stock
Incentive Plan (the “Plan”) is made effective as of January 1, 2012, pursuant to
resolutions of the Board of Directors of Teleflex Incorporated, a Delaware
corporation, adopted during a meeting held on December 15, 2011. This Amendment
shall be applicable to all awards granted under the Plan on or after January 1,
2012.

1. Subsection 2(cc) of the Plan, the definition of “Retirement,” is hereby
deleted in its entirety and replaced by the following:

(cc) “Retirement” means, unless the Administrator determines otherwise,
Termination of Employment, voluntary or involuntary, by a Participant from the
Company and its Affiliates, other than a Termination for Cause, after attaining
age fifty-five (55) and having at least five (5) years of service with the
Company and its Affiliates, excluding service with an Affiliate of the Company
prior to the time that such Affiliate became an Affiliate of the Company. For
Plan purposes, a “voluntary” Termination of Employment is a Termination of
Employment where the Participant does not qualify for severance benefits,
whether under a severance agreement or the Company’s or any of its Affiliate’s
severance policy, plan or other arrangement.

2. The first sentence of Subsection 8(e) of the Plan, Vesting Period and
Exercise Dates, is hereby deleted in its entirety and replaced by the following:

Options granted under this Plan shall vest and/or be exercisable at such time
and in such installments during the period prior to the expiration of the
Option’s term as determined by the Administrator, except that no Option granted
to an Employee shall first become exercisable within one (1) year from its Grant
Date, other than (i) upon a Change of Control as specified in Section 15(b) of
the Plan, or (ii) upon the death, Disability or Retirement of the Awardee, in
each case as specified herein and/or in the Option Agreement.

3. Subsection 8(h) of the Plan, Termination of Employment or Board Membership,
is hereby deleted in its entirety and replaced by the following:

(h) Termination of Employment or Board Membership.

(i) The Administrator shall determine as of the Grant Date (subject to
modification subsequent to the Grant Date) the effect a termination from
membership on the Board by a Director for any reason or a Termination of
Employment due to (A) Disability, (B) Retirement, (C) death, or (D) otherwise
(including Termination for Cause) shall have on any Option.



--------------------------------------------------------------------------------

(ii) Unless otherwise provided in the Award Agreement:

(A) Upon termination from membership on the Board by a Director, any Option held
by such Director that (1) has not vested and is not exercisable as of the
effective date of such termination from membership on the Board shall be subject
to immediate cancellation and forfeiture or (2) is vested and exercisable as of
the effective date of such termination shall remain exercisable for five
(5) years thereafter, or the remaining term of the Option, if less;

(B) Upon Termination of Employment due to Disability, any Option held by such
Employee that is vested and exercisable as of the effective date of such
Termination of Employment shall remain exercisable for the longer of three
(3) months after such Termination of Employment due to Disability or such
period, if any, ending not more than one year after such Termination of
Employment due to Disability, as determined by the Administrator not later than
three (3) months after such Termination of Employment;

(C) Upon Termination of Employment due to Death, any Option held by such
Employee that is vested and exercisable as of the effective date of such
Termination of Employment shall remain exercisable for six (6) months
thereafter;

(D) Upon Termination of Employment due to Retirement, (1) any Option held by
such Employee shall, to the extent not already vested, become ratably vested
(rounded up or down to the nearest whole Share) based upon the full months of
the applicable vesting period elapsed as of the end of the month in which the
Termination of Employment due to Retirement occurs over the total number of
months in such period; provided, however, that, in the case of a Retirement due
to a voluntary Termination of Employment, the terms of this
Section 8(h)(ii)(D)(1) shall not apply with respect to any Option granted less
than six (6) months prior to the effective date of such Termination of
Employment; and (2) any Option held by an Awardee at Retirement, to the extent
vested and exercisable as of the effective date of such Retirement (including,
without limitation, any Options that have ratably vested pursuant to the
preceding clause (1)), will remain outstanding for the lesser of five (5) years
or the remaining term of the Option; and

(E) Any other Termination of Employment shall result in immediate cancellation
and forfeiture of all outstanding Options that have not vested as of the
effective date of such Termination of Employment, and any vested and exercisable
Options held at the time of such Termination of Employment shall remain
exercisable for ninety (90) days thereafter, or the remaining term of the
Option, if less.

 

2



--------------------------------------------------------------------------------

4. The second sentence of Subsection 11(a) of the Plan, Stock Award Agreement,
is hereby deleted in its entirety and replaced by the following:

No condition that is based upon performance criteria and level of achievement
versus such criteria shall be based on performance over a period of less than
one (1) year, and no condition that is based upon continued employment or the
passage of time shall provide for vesting in full of a Stock Award to an
Employee in less than one (1) year from the date the Stock Award is made, other
than (i) with respect to such Stock Awards that are issued upon the exercise or
settlement of Options or Stock Appreciation Rights, (ii) upon a Change of
Control as specified in Section 15(b) of the Plan or (iii) upon the death,
Disability or Retirement of the Awardee, in each case as specified herein and/or
in the Stock Award Agreement.

5. Subsection 11(c) of the Plan, Termination of Employment or Board Membership,
is hereby deleted in its entirety and replaced by the following:

(c) Termination of Employment or Board Membership.

(i) The Administrator shall determine as of the Grant Date (subject to
modification subsequent to the Grant Date) the effect a termination from
membership on the Board by a Director for any reason or a Termination of
Employment due to (A) Disability, (B) Retirement (C) death, or (D) otherwise
(including Termination for Cause) shall have on any Stock Award.

(ii) Unless otherwise provided in the Award Agreement:

(A) A Termination of Employment or termination from membership on the Board by a
Director due to Disability or death shall result in vesting of a prorated
portion of any Stock Award (rounded up or down to the nearest whole Share),
based upon the full months of the applicable performance period, vesting period
or other period of restriction elapsed as of the end of the month in which the
Termination of Employment or termination from membership on the Board by a
Director due to Disability or death occurs over the total number of months in
such period;

(B) A Termination of Employment due to Retirement shall result in vesting of a
prorated portion of any Stock Award (rounded up or down to the nearest whole
Share), based upon the full months of the applicable performance period, vesting
period or other period of restriction elapsed as of the end of the month in
which the Termination of Employment due to Retirement occurs over the total
number of months in such period; provided, however, that, in the case of a
Retirement due to voluntary Termination of Employment, the terms of this
Section 11(c)(ii)(B) shall not apply with respect to any Stock Award granted
less than six (6) months prior to the effective date of such Termination of
Employment; and

 

3



--------------------------------------------------------------------------------

(C) Any other Termination of Employment or termination from membership on the
Board by a Director shall result in immediate cancellation and forfeiture of all
outstanding, unvested Stock Awards.

If clause (A) or (B) of this Section 11(c)(ii) applies to a Stock Award under
which vesting is based on the attainment of performance criteria over a
performance period, the ratable vesting percentage determined by the portion of
the performance period during which the Awardee was a Director or Employee of
the Company or an Affiliate shall be applied to determine the portion of the
Stock Award that is vested based upon actual performance results after the
completion of the performance period.

6. The second sentence of Subsection 12(a) of the Plan, Other Stock-Based
Awards, is hereby deleted in its entirety and replaced by the following:

No condition that is based upon performance criteria and level of achievement
versus such criteria shall be based on performance over a period of less than
one (1) year and no condition that is based upon continued employment or the
passage of time shall provide for vesting in full of an Other Stock-Based Award
to an Employee in less than one (1) year from the date the Other Stock-Based
Award is made, other than (i) with respect to such Other Stock-Based Awards that
are issued upon the exercise or settlement of Options or Stock Appreciation
Rights, (ii) upon a Change of Control as specified in Section 15(b) of the Plan
or (iii) upon the death, Disability or Retirement of the Awardee, in each case
as specified herein and/or in the Other Stock-Based Award Agreement.

7. Subsection 12(d) of the Plan, Termination of Employment or Board Membership,
is hereby deleted in its entirety and replaced by the following:

(d) Termination of Employment or Board Membership.

(i) The Administrator shall determine as of the Grant Date (subject to
modification subsequent to the Grant Date) the effect a termination from
membership on the Board by a Director for any reason or a Termination of
Employment due to (A) Disability, (B) Retirement, (C) death, or (D) otherwise
(including Termination for Cause) shall have on any Other Stock-Based Award.

(ii) Unless otherwise provided in the Award Agreement:

(A) A Termination of Employment or termination from membership on the Board by a
Director due to Disability or death shall result in vesting of a prorated
portion of any Other Stock-Based Award (rounded up or down to the nearest whole
Share or unit based on Shares, as applicable), based upon the full months of the
applicable performance period, vesting period or other period of restriction
elapsed as of the end of the month in which the Termination of Employment or
Board membership due to Disability or death occurs over the total number of
months in such period;

 

4



--------------------------------------------------------------------------------

(B) A Termination of Employment due to Retirement shall result in vesting of a
prorated portion of any Other Stock-Based Award (rounded up or down to the
nearest whole Share or unit based on Shares, as applicable), based upon the full
months of the applicable performance period, vesting period or other period of
restriction elapsed as of the end of the month in which the Termination of
Employment due to Retirement occurs over the total number of months in such
period; provided, however, that, in the case of a Retirement due to voluntary
Termination of Employment, the terms of this Section 12(d)(ii)(B) shall not
apply with respect to any Other Stock-Based Award granted less than six
(6) months prior to the effective date of such Termination of Employment;
(rounded up or down to the nearest whole Share); and

(C) Any other Termination of Employment or termination from Board membership
shall result in immediate cancellation and forfeiture of all outstanding,
unvested Other Stock-Based Awards.

If clause (A) or (B) of this Section 12(d)(ii) applies to an Other Stock-Based
Award under which vesting is based on the attainment of performance criteria
over a performance period, the ratable vesting percentage determined by the
portion of the performance period during which the Awardee was a Director or
Employee of the Company or an Affiliate shall be applied to determine the
portion of the Other Stock-Based Award that is vested based upon actual
performance results after the completion of the performance period.

8. All other provisions of the Plan shall remain unchanged.

 

TELEFLEX INCORPORATED By:  

Laurence G. Miller

Title:   EVP, Chief Admin Officer, GC & Sectary Date:   March 28, 2012

 

5